      Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 1 of 37

 1   ELIZABETH A. THOMPSON (SBN 112888)
     THOMPSON LAW
 2   775 Tenth Avenue
     San Francisco, CA 94118
 3   Telephone: (415) 860-6097
     Facsimile: (415) 221-4406
 4   Elizabeth@ThompsonLawSF.com

 5   Attorney for Plaintiffs
     A.P., by and through his father VINCENZO P.,
 6   and VINCENZO P. individually

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12
     A.P., by and through his father,               Case No.
13   VINCENZO P., and VINCENZO P.
     individually,                                  COMPLAINT FOR VIOLATION OF TITLE
14                                                  VI OF THE CIVIL RIGHTS ACT OF 1964;
                 Plaintiffs,                        VIOLATION OF THE REHABILITATION
15                                                  ACT OF 1973; VIOLATION OF THE
                 vs.                                AMERICANS WITH DISABILITIES ACT;
16                                                  BREACH OF WRITTEN CONTRACT;
     JESUIT HIGH SCHOOL OF                          BREACH OF IMPLIED-IN-FACT
17                                                  CONTRACT; BREACH OF THE
     SACRAMENTO, a California corporation,
     JOHN P. McGARRY, S.J., an individual,          COVENANT OF GOOD FAITH AND FAIR
18                                                  DEALING; VIOLATION OF THE UNFAIR
     and MICHAEL WOOD, Ed.D., an
     individual,                                    BUSINESS PRACTICES ACT; AND
19                                                  INTENTIONAL INFLICTION OF
                 Defendants.                        EMOTIONAL DISTRESS
20

21
                                                    DEMAND FOR JURY TRIAL
22

23

24

25

26

27

28


     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 2 of 37

 1                                            INTRODUCTION

 2           1.     By this Complaint, A.P., by and through his father, Vincenzo P., and Vincenzo P.

 3   individually seek injunctive relief, damages, restitution, and such other relief as is provided by law

 4   to prevent irreparable harm and to remedy injuries caused by discrimination on the basis of race

 5   and disability, breach of contract, breach of the covenant of good faith and fair dealing, unfair

 6   business practices, intentional infliction of emotional distress, and other violations of law by Jesuit

 7   High School of Sacramento (“JHS” or “School”), John P. McGarry, S.J., and Michael Wood,

 8   Ed.D.

 9                                             JURISDICTION

10           2.     This action arises under Title VI of the Civil Rights Act of 1964 (“Title VI”),

11   42 U.S.C. § 2000d et seq., Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29

12   U.S.C. § 794, the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the

13   Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020)

14   (“CARES Act”).

15           3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and

16   1367 because the matters in controversy arise under the laws of the United States. The Court’s

17   exercise of supplemental jurisdiction over Plaintiffs’ claims under state law is proper, as the state

18   law claims “are so related to [Plaintiffs’ claims] that they form part of the same case or

19   controversy.” 28 U.S.C. § 1367(a).

20                                                  VENUE

21           4.     Venue is proper in the Eastern District of California pursuant to 28 U.S.C.

22   §1391(b)(1) and (2).

23           5.     Defendants reside or are organized in the Eastern District of California, and a

24   substantial part of the events or omissions giving rise to this action arose in the Eastern District of

25   California.

26           6.     Plaintiffs reside in the Eastern District of California.

27   ///

28   ///

                                                       -1-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 3 of 37

 1                                                      PARTIES

 2           7.         A.P. is a Mexican American student with learning disabilities. He has attention-

 3   deficit hyperactivity syndrome (“ADHD”) and dyslexia, which the School committed to

 4   accommodating through a formal written plan. He is 17 years old.

 5           8.         Vincenzo P. is A.P.’s father.

 6           9.         Plaintiffs A.P. and Vincenzo P. may on occasion herein be referred to collectively

 7   as “Plaintiffs.”

 8           10.        JHS is an all-boys, independent, Jesuit high school in Sacramento, California.

 9           11.        Plaintiffs are informed and believe and on that basis allege that on or about April

10   11, 2020, the School accepted a Paycheck Protection Program (“PPP”) loan in the amount of

11   $2,326,747 offered under the CARES Act, an economic stimulus bill signed into law on March 27,

12   2020 in response to the economic repercussions of the COVID-19 pandemic. By accepting the

13   PPP loan, JHS’s activities became regulated by the Small Business Administration’s anti-

14   discrimination regulations, which prohibit discrimination on the basis of race, color, religion, sex,

15   handicap, age, or national origin. 13 C.F.R. § 113.3(a).

16           12.        Defendant John P. McGarry, S.J., is the President of the School. He exercises

17   substantial control over the School and its operations and is an operator of a place of public

18   accommodation under the ADA.

19           13.        Defendant Michael Wood, Ed.D., is the School Principal. He exercises substantial

20   control over the School and its operations and is an operator of a place of public accommodation

21   under the ADA.

22           14.        Defendants JHS, Principal McGarry, and Dr. Wood may on occasion herein be

23   referred to collectively as “Defendants.”

24                                         FACTUAL ALLEGATIONS

25           15.        Defendant JHS is a top-tier college preparatory high school. Admissions standards

26   are rigorous, and 99% of its students go on to college, many to Jesuit colleges and universities

27   and other prestigious institutions. Having a JHS diploma has always been an important goal for

28   A.P. for that reason, among others. A Jesuit high school diploma is of especial value when

                                                          -2-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 4 of 37

 1   applying to Jesuit colleges and universities.

 2          16.     JHS has a Student-Parent Handbook (“Handbook”) which is periodically updated

 3   and distributed to students and their parents. Students and parents alike are required to agree in

 4   writing to abide by its terms as a condition of enrollment in an agreement titled “Foundational

 5   Expectations.” The Foundational Expectations agreement provides that: “THE STUDENT/

 6   PARENT HANDBOOK SERVES AS A CONTRACT.” A.P. and his parents have signed such

 7   written agreements every year of A.P.’s attendance. A copy of the Foundational Expectations

 8   agreement is attached hereto as Exhibit A. Because signatures are submitted electronically, a

 9   signed copy is not presently available to Plaintiffs.

10          17.     The Foundational Expectations agreement states, “It is essential that students,

11   parents and school officials work together to assure that each student receives a values-based,

12   Christian education.” Likewise, it provides that “Consistent, timely, and open communication

13   among teachers, students, and parents is essential to supporting students in their academic journey

14   while partnering with parents, the student’s primary educators.”

15          18.     The philosophy that parents are a student’s primary educators is a core Jesuit

16   educational principal and is reiterated in the Handbook as well. Consistent with that philosophy

17   and the Foundational Expectations, A.P.’s parents have taken an active role in his academic and

18   extra-curricular pursuits.

19          19.     The School also takes in its commitment to social justice and non-discrimination:

20                          Jesuit High School admits students of any race, color,
21                          national and ethnic origin to all of the rights,
                            privileges, programs and activities accorded or made
22                          available to students at the school. It does not
                            discriminate on the basis of race, color, national or
23                          ethnic origin in the administration of its educational
                            policies, scholarship and loan programs and other
24                          school administered programs. (Student-Parent
25                          Handbook; Foundational Expectations.)

26          20.     On or about June 23, 2020, an “open letter” was written to President McGarry,

27   Dr. Wood, Dean of Students LaRoddric C. Theodule, members of the Jesuit Administration, and

28   “the Jesuit community as a whole” regarding racism and racial inequality. (“June 23 Letter”).

                                                       -3-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 5 of 37

 1   The letter was signed by five students, who are described as the “main authors.” Given its

 2   advanced scholarly analysis and content it is reasonable to assume that the other, anonymous,

 3   authors are one or more members of the faculty. A copy of the June 23, 2020 Letter is attached

 4   hereto as Exhibit B.

 5          21.     The June 23 Letter was written following the murder of George Floyd by a

 6   Minneapolis police officer, and it advocated for fundamental changes in various aspects of the

 7   School’s curriculum, policies, and culture. The proposed changes are based on the highly

 8   controversial critical race theory (“CRT”). Teaching CRT has been banned outright in a number

 9   of states, and anti-CRT legislation is pending in other states across the country.

10          22.     Many of the changes proposed in the June 23 Letter were adopted by JHS at the

11   commencement of the 2020-2021 school year. The letter was read in classes, distributed to the

12   student body, and students were asked to add their signatures to the letter in a show of support. It

13   was not distributed to parents.

14          23.     Students were asked in class what they thought of the June 23 Letter, and A.P. shot

15   off saying he thought it was “retarded.” The teacher quickly reminded A.P. that “we are careful

16   with our words.” Nothing else was said, and no discipline was imposed. While A.P.’s use of the

17   term was inappropriate, he plainly used it as slang to express criticism of the letter. It was

18   obviously not intended to denigrate a person with an intellectual disability.

19          24.     A.P. was never asked what it was about the June 23 Letter—which is several pages

20   long and covers a range of topics, including the teaching of Darwinism and the appropriate

21   emphasis on the use of statistics in Math, that he found objectionable.

22          25.     The students were then instructed to write a response to the student authors of the

23   June 23 Letter on specified topics. Three of the four topics were designed to elicit a positive

24   response, putting students on notice that only a positive answer would be the right answer:

25                      Paragraph 1: gratitude (1-3 sentences)… what are you
                        grateful for about the letter?
26
                        Paragraph 2: insight (1-3 sentences), write something that
27                      the letter to us made you think that was new or that was
                        deeper than before. You can also share how that insight
28                      made you feel.

                                                       -4-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 6 of 37

 1                      Paragraph 3: question(s) (1-3 sentences), ask a question or
                        two about the letter. This could be a) something that you
 2                      want to know more about, b) don’t understand, c) disagree
 3                      with or d) about them personally. (Remember our class
                        rule: if you disagree, please ask a clarifying question first.
 4                      These often make other people think about their points of
                        view more effectively than a direct challenge).
 5
                        Paragraph 4: gratitude part 2 (1-3 sentences), express
 6                      gratitude for something about the letter again.
                        (Emphasis in the original.)
 7

 8          26.     In response to these events, a group of parents, alumni, and donors created an

 9   informal group called the “Concerned Parents.” The group represents a broad cross-section of the

10   JHS community, including people of color who have children of color, such as A.P.’s parents and

11   the parents of the Black girl who was A.P.’s date at the Homecoming dance.

12          27.     On October 6, 2020, the Concerned Parents sent its own letter to President

13   McGarry, Dr. Wood, Dean Theodule, the School’s Director of Equity and Inclusion, members of

14   the JHS administration, and the School’s Board of Trustees (“Concerned Parents Letter”). A copy

15   of the Concerned Parents Letter is attached hereto as Exhibit C.

16          28.     The Concerned Parents Letter began by commending the School Administration for

17   its prompt response to student concerns about racism and its policy of no-tolerance to racism. The

18   letter expressed great sadness to have learned some students had experienced racism at JHS. It

19   then outlined concerns about the lack of parental notification of and involvement in the decision to

20   teach CRT, especially given the Jesuit philosophy that parents are students’ primary educators.

21          29.     The Concerned Parents Letter went on to express substantive disagreement with the

22   tenets of CRT. Some disagreements were based on religious doctrine. Others, unrelated to

23   religious doctrine, were directed at the merits of the critical race theory and its inclusion in the JHS

24   curriculum. One significant point of criticism by the Concerned Parents was that adoption of CRT

25   by JHS implied that the manner in which the parents have taught their children about racism is

26   wrong, which in and of itself is racist.

27          30.     The Concerned Parents Letter echoed the concern of many CRT critics who believe

28   that rather than fighting racism, CRT fosters segregation, resentment, and division. One of the oft-

                                                       -5-
     COMPLAINT
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 7 of 37
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 8 of 37

 1           34.    The Instagram generated yet more controversy, especially given the School’s

 2   policies against inappropriate language.

 3           35.    The Handbook sternly inveighs against the type of language the Instagram

 4   contains, whether it takes place inside or outside of school. The Handbook warns that violations

 5   will subject a student to numerous types of discipline, ranging from detention, probation,

 6   exclusion from athletics, co-curricular activities and/or the graduation ceremony, up to expulsion.

 7           36.    Prohibited communications are described as:
                       • Language or behavior, both implied and explicit, deemed
 8
                           immoral, lewd, scandalous, profane, vulgar, or obscene.
 9                     • Language that is inappropriate or demeaning.
                       • Messages sent or received that indicate or suggest racism.
10                     • Irresponsible emails, text messaging, social networking,
                           and instant messaging.
11
                       • Communications that are discourteous, scandalous, rumor-
12                         driven, disruptive, threatening, hostile or divisive,
                           including posts to social media or other digital medium.
13                         (Handbook; Foundational Expectations.)

14           37.    However, the student responsible for the Instagram suffered no apparent

15   consequences. Indeed, he continued to participate in varsity athletics, and he walked across the

16   stage to collect his diploma in the graduation ceremony at the end of the school year.

17           38.    On April 23, 2021, A.P., then a high school junior, was gathered with a group of

18   approximately 50 other JHS students for an athletic event. On May 4, 2021, almost two weeks

19   later, he was confronted unexpectedly by Dean LaRoddric Theodule and accused, for the first time

20   ever, of using the “N-word” and calling another student “fag” while at the event.

21           39.    Dean Theodule said another student had accused A.P. of using those terms, but the

22   Dean would not identify the other student. Nor did the School ever acknowledge, much less agree

23   to consider statements from other students that contradicted what Dean Theodule reported being

24   told.

25           40.    A.P. was caught off guard, very upset, and had difficulty responding to Dean

26   Theodule’s on-the-spot accusations. As is known to School officials—it being the subject of

27   extensive documentation and special accommodations—A.P.’s ADHD and dyslexia impair his

28   ability to absorb and respond to information given orally and interfere with his working memory.

                                                      -7-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 9 of 37

 1            41.   Initially, A.P. was uncertain what Dean Theodule was talking about, but when he

 2   realized it was the event two weeks prior and had a moment to think about it, he acknowledged

 3   that he another student had jokingly called each other “fag.” (The other student was ordered to

 4   write a letter of apology to the coach, and the matter was dropped.) When asked about the racial

 5   slur, A.P. was adamant that he had never directed the term at or used it to refer to a person.

 6            42.   A.P. had never before been accused or disciplined for using racial or homophobic

 7   slurs.

 8            43.   On May 5, 2021, A.P. was told not to attend classes until a formal hearing was held

 9   on the alleged disciplinary infraction.

10            44.   A hearing before the Discipline Board was held on May 12, 2021. It was

11   conducted via zoom and consisted of A.P. being interrogated non-stop for an hour and 20 minutes

12   by three school administrators, and eventually being reduced to tears. He admitted and apologized

13   profusely for using the term “fag,” even as a joke with his friend. He again adamantly denied

14   directing the N-word at or using it to refer to a person.

15            45.   Withstanding a hostile cross-examination by multiple persons for that long would

16   be a challenge for most resilient adults to manage; subjecting a teenager with ADHD and dyslexia

17   to such an ordeal was abusive and discriminatory.

18            46.   When the group interrogation came to a halt, A.P. had a break of approximately

19   five minutes. Dr. Wood, one of the members of the Discipline Board, resumed the interrogation

20   by planting his fists on the table and forcefully asking A.P. what he should do if he were really

21   sorry about something. A.P. responded that he would apologize, say he was sorry, and fix his

22   wrong. Dr. Wood said “no” and forcefully asked the question again. A.P. repeated his answer and

23   added that he would go to church if it was a serious wrong. Dr. Wood then thrust his face into the

24   camera, saying loudly: “No! Penance! Penance! Penance!”

25            47.     Dr. Wood next asked A.P. to identify his sin, and A.P. responded that he hurt

26   someone’s feelings. Dr. Wood said “no” and told him to try again. Exhausted and stripped of

27   dignity, A.P. gave the same answer, adding that he wasn’t sure want Dr. Wood was trying to ask

28   him.

                                                       -8-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 10 of 37

 1           48.     Dr. Wood again planted his fists on the table, stared into the camera and declaimed:

 2   “Your sin is racism. You are a racist and a bigot!” He said angrily that the School had been

 3   working on racism all year, and he referenced the June 23 Letter (calling it “the student-to-student

 4   letter”) and said it “got the parents all upset.”

 5           49.     The following day, May 13, 2021, Dr. Wood telephoned A.P.’s mother and told her

 6   that the Discipline Board had ruled against A.P., and that he would not be allowed to continue

 7   attending JHS. The stated reason for the discipline was A.P.’s purported combination of racial

 8   slurs, homophobic slurs, and other unstated conduct. Dr. Wood also expanded the number of

 9   purported accusers from a single student, as reported by Dean Theodule, to an unspecified number

10   of multiple students (again unnamed). He added that it was not just the alleged incident on April

11   23, but that the School had previously documented A.P. engaging in such misconduct, and that

12   intervention by the School had not resulted in changed behavior.

13           50.     Other that the quick verbal rebuke by a teacher for saying “retarded,” A.P. had

14   never before been warned or counseled about other similar purported misconduct, nor do his

15   written school records contain a scintilla of evidence documenting any such past misconduct,

16   counseling, or discipline.

17           51.     Dr. Wood said A.P. could withdraw from JHS as the situation did not justify

18   outright expulsion, and A.P. would be allowed to complete his junior year based on his grades in

19   progress. Dr. Wood then added that “Withdrawn – Discipline” would be added to A.P.’s

20   transcript.

21           52.     He tried to convince A.P.’s mother that the notation of withdrawal with discipline

22   was proof that JHS did not intend to interfere with A.P.’s education. He said an agreed

23   withdrawal on that basis would demonstrate to a recipient of the transcript that there had been

24   cooperation between the parties about the reasons for the withdrawal.

25           53.     Dr. Wood acknowledged that the annotation on A.P.’s transcript could well raise

26   questions, but if A.P. “told the truth” and agreed with JHS’s description of the reason for the

27   withdrawal, it “should” not harm his prospects.

28           54.     In other words, because A.P., himself a person of color, and his parents have

                                                         -9-
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 11 of 37

 1   questioned or disagreed with CRT (along with many others who believe it is counter-productive

 2   and actually promotes racism), he has been stigmatized as a racist, a bigot, an unrepentant sinner

 3   and is being forced to withdraw from the School.

 4           55.     A.P.’s mother asked Dr. Wood if was fully aware of A.P.’s disabilities. Dr. Wood

 5   paused, clearly taken aback, and then said he was aware that A.P. had ADHD but it was irrelevant

 6   to the situation.

 7           56.     In short, if A.P. and his parents fall into line and pretend A.P. deserves what

 8   happened to him—which they do not—JHS will do nothing further to harm A.P.’s educational

 9   prospects.

10           57.     Despite Dr. Wood’s assurances to the contrary, the potential for irreparable harm to

11   A.P.’s future if JHS issues transcripts to colleges and universities, especially Jesuit colleges and

12   universities, showing that he withdrew at the end of his junior year with discipline pending is

13   obvious and extreme.

14           58.     A.P.’s parents protested the decision to President McGarry, to no avail. They

15   pointed out the obvious inequality of disciplining A.P., severely, based on the allegations of a

16   single, unnamed student and a contrived history of similar conduct, while three months earlier the

17   School allowed public commentary from a Black student which was laced with a stream of racially

18   charged, profanity-laden invective, in which the other student accused “you white mfs” of being

19   proof that “White privilege is fuckin real.”

20           59.     In contrast, A.P., a non-Black student never before accused of making racist or

21   homophobic comments, was harshly punished for purportedly doing so on a single occasion,

22   combined with allegedly having a previously undisclosed, documented, history of such comments,

23   and an unthinking comment made in a class—notably in response to the June 23 letter.

24           60.     A.P.’s parents also protested the abusive manner in which A.P. had been treated

25   throughout the disciplinary process, especially at the hearing, as disability discrimination.

26           61.     They further protested on the ground that JHS has an extensive system of

27   progressive discipline, and at worst, assuming A.P. truly had a history of misconduct, that it would

28   justify disciplinary probation:

                                                      - 10 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 12 of 37

 1                      Disciplinary Probation is for those students who have not
                        shown improvement in conduct after warnings from the
 2                      Dean or have been involved in a serious offense against
 3                      school policy. Students placed on Disciplinary Probation
                        will receive a contract that must be signed by their parents.
 4                      Students on Disciplinary Probation will not be allowed into
                        class until the Dean has received the signed contract. At the
 5                      conclusion of each semester, the behavior of those students
                        who are on Disciplinary Probation is reviewed. Jesuit High
 6                      School then determines whether to rescind the probation,
 7                      continue the probation, or dismiss the student if his
                        behavior or attitude has not improved. (Student-Parent
 8                      Handbook.)

 9          62.     The treatment of A.P. throughout the disciplinary process was abusive and

10   discriminatory. He was subjected to extreme discipline for allegedly using offensive language, in

11   contrast to a Black student whose undisputed, public use of profanity and racist language—used

12   by the Black student to prove the existence of the controversial, foundational CRT concept of

13   white privilege—was tolerated.

14          63.     A.P. has suffered severe and enduring emotional distress due to Defendants’

15   treatment of him. He was suddenly confronted, accused, and questioned without warning about

16   his conduct at an event two weeks earlier; he was not allowed to return to class with his peers; he

17   was subjected to hostile cross-examination by school authorities for an hour and 20 minutes,

18   culminating with the school principal humiliating him by labeling him a bigot, a racist, and an

19   unrepentant sinner; he was given no opportunity to improve his conduct; he was peremptorily and

20   unfairly denied the ability to finish high school with his friends of many years; his known

21   disabilities were dismissed as irrelevant; the School is endangering his college prospects by

22   refusing to release his transcript without the annotation that he withdrew with discipline; and after

23   allegedly engaging in the same type of misconduct as a Black student, A.P. was subjected to

24   discrimination and abusive treatment to which the other student was not.

25          64.     The cumulative effect of these events has been traumatic and has caused extreme

26   and enduring emotional distress and necessitated professional counseling.

27   ///

28   ///

                                                      - 11 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 13 of 37

 1                                     FIRST CLAIM FOR RELIEF

 2                               Violation of Title VI, 42 U.S.C. § 2000d et seq.
                                          alleged by A.P. against JHS
 3

 4           65.       Plaintiff incorporates the preceding paragraphs of this Complaint as though fully

 5   set forth herein.

 6           66.       JHS intentionally discriminated against A.P. by subjecting him to discipline and

 7   abusive treatment to which Black students are not subjected.

 8           67.       JHS intentionally discriminated against A.P. because he and his parents questioned

 9   the tenets of CRT and JHS’s incorporation of CRT into the School curriculum.

10           68.       JHS intentionally discriminated against A.P. and continues to so by refusing to

11   release his official school transcript unless he and his parents agree that he is a bigot and a racist.

12           69.       As a result of JHS’s violations of Title VI of the Civil Rights Act of 1964, A.P. has

13   suffered and will continue to suffer great and irreparable harm, justifying injunctive relief and

14   awards of general and punitive damages in amounts to be proven at trial.

15
                                       SECOND CLAIM FOR RELIEF
16
                   Violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794
17                                        alleged by A.P. against JHS
18           70.       Plaintiff incorporates the preceding paragraphs of this Complaint as though fully

19   set forth herein.

20           71.       A.P. is a qualified individual with disabilities within the meaning of Section 504

21   and is qualified to participate in or receive benefits from Defendant’s programs or activities.

22   29 U.S.C. § 794(a).

23           72.       Because of the nature of his alleged misconduct, the School refused to provide

24   reasonable accommodations and instead dismissed A.P.’s disabilities as irrelevant.

25           73.       As set forth above, JHS’s policies and practices discriminated and continue to

26   discriminate against A.P. on the basis of disability.

27           74.       As a result of JHS’s violations of Section 504, A.P. has suffered and will continue

28   to suffer great and irreparable harm, justifying injunctive relief and awards of general and punitive

                                                        - 12 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 14 of 37

 1   damages in amounts to be proven at trial.

 2                                    THIRD CLAIM FOR RELIEF
                   Violation of the Americans With Disabilities Act, 29 U.S.C. § 12101, et seq.
 3                                   alleged by A.P. against all Defendants
 4           75.       Plaintiff incorporates the preceding paragraphs of this Complaint as though fully
 5   set forth herein.
 6           76.       A.P. is a qualified individual with disabilities within the meaning of the ADA.
 7           77.       Because of the nature of his alleged misconduct, the School refused to provide
 8   reasonable accommodations and instead dismissed A.P.’s disabilities as irrelevant.
 9           78.       As set forth above, JHS’s policies and practices, and the actions and inactions of
10   McGarry and Wood, discriminated and continue to discriminate against A.P. on the basis of
11   disability.
12           79.       Defendant McGarry had the authority to decide whether A.P. should be disciplined,
13   and if so, how he should be disciplined. Defendant McGarry has the authority to decide whether
14   A.P.’s transcript can be released without stating that A.P.’s forced withdrawal was due to
15   discipline. He is thus an operator of a public accommodation under the ADA.
16           80.       Defendant Wood had the authority to decide whether A.P. should be disciplined,
17   and if so, how he should be disciplined. Defendant Wood has the authority to decide whether
18   A.P.’s transcript can be released without stating that A.P.’s forced withdrawal was due to
19   discipline. He is thus an operator of a public accommodation under the ADA.
20           81.       As a result of Defendants’ violations of the Americans With Disabilities Act, A.P.
21   has suffered and will continue to suffer great and irreparable harm, justifying injunctive relief and
22   awards of general and punitive damages in amounts to be proven at trial.
23                                     FOURTH CLAIM FOR RELIEF
24                      Breach of Written Contract alleged by All Plaintiffs against JHS
25           82.       Plaintiff incorporates the preceding paragraphs of this Complaint as though fully
26   set forth herein.
27           83.       At all times relevant hereto, the relationship of A.P., his parents, and JHS was
28   governed by the Foundational Expectations agreement and Handbook, promising: (a) that JHS
                                                        - 13 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 15 of 37

 1   would partner with parents, the students’ primary educators, in all facets of student life at JHS;

 2   (b) that A.P. would be treated fairly and not discriminated against on the basis of race or disability;

 3   (c) that A.P. would be treated with respect and dignity; (d) that discipline would not be imposed in

 4   a manner that was capricious, arbitrary, or retaliatory; (e) that parents would be notified of any

 5   significant discipline issues; (f) that progressive discipline would be employed and A.P. would be

 6   given the opportunity to improve any alleged misconduct; (g) that JHS would accommodate A.P.'s

 7   disabilities, not ignore them when considering disciplinary action; and (h) that being educated at

 8   JHS would enhance, not cause irreparable harm, to A.P.'s college prospects.

 9               84.      Plaintiffs have performed all conditions, covenants, and promises required of them

10   under the contract with JHS, except to the extent performance has been excused or prevented by

11   JHS.

12               85.      As a result of Defendant’s breaches of contract, Plaintiffs have suffered and will

13   continue to suffer losses justifying awards of general and special damages in amounts to be proven

14   at trial.

15                                        FIFTH CLAIM FOR RELIEF

16                     Breach of Implied-in-Fact Contract alleged by All Plaintiffs against JHS

17               86.      Plaintiffs incorporate the preceding paragraphs of this Complaint as though fully

18   set forth herein.

19               87.      An implied-in-fact contract may be created by the parties through a combination of

20   spoken and written words, conduct, interactions, and the overall circumstances of their

21   relationship.

22               88.      Factors demonstrating the existence of an implied-in-fact contract between a

23   student, the students’ parents, and a school include: the policies and practices of the school; the

24   student’s length of attendance, grades, accomplishments, and participation in school activities;

25   the existence, nature and severity of any student discipline; and the student’s attitude towards and

26   compliance with the school’s expectations.

27               89.      Additional factors demonstrating the existence of an implied-in-fact contract

28   include parental participation, financial support, and support of the mission, purpose, policies, and

                                                           - 14 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 16 of 37

 1   practices of the school.

 2               90.   At all times relevant hereto, the words, relationship, and entire course of conduct

 3   between A.P. and the School created an implied-in-fact contract providing: (a) that the School

 4   would partner with parents, the students’ primary educators, in all facets of student life at JHS;

 5   (b) that A.P. would be treated fairly and not discriminated against on the basis of race or disability;

 6   (c) that A.P. would be treated with respect and dignity; (d) that discipline would not be imposed in

 7   a manner that was capricious, arbitrary, or retaliatory; (e) that parents would be notified of any

 8   significant discipline issues; (f) that progressive discipline would be employed and A.P. would be

 9   given the opportunity to improve any alleged misconduct; (g) that JHS would accommodate A.P.'s

10   disabilities, not ignore them when considering disciplinary action; and (h) that being educated at

11   JHS would enhance, not cause irreparable harm, to A.P.'s college prospects.

12               91.   Plaintiffs have performed all conditions, covenants, and promises required of them

13   under the implied-in-fact contract with JHS, except to the extent performance has been excused or

14   prevented by JHS.

15               92.   As a result of Defendant’s breaches of contract, Plaintiffs have suffered and will

16   continue to suffer losses justifying awards of general and special damages in amounts to be proven

17   at trial.

18                                      SIXTH CLAIM FOR RELIEF

19                          Breach of the Covenant of Good Faith and Fair Dealing
20                                   Alleged by all Plaintiffs against JHS

21               93.   Plaintiffs incorporate the preceding paragraphs of this Complaint as though fully

22   set forth herein.

23               94.   Plaintiffs and JHS entered into express and implied-in-facts agreements.

24               95.   Plaintiffs performed all, or substantially all of the significant obligations required

25   by them, except to the extent performance has been excused or prevented by JHS.

26               96.   JHS prevented Plaintiffs from receiving the benefits to which they were entitled

27   under the contracts.

28               97.   JHS did not act fairly and in good faith under the parties’ express and implied-in-

                                                         - 15 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 17 of 37

 1   facts agreements.

 2           98.     As a result of Defendant’s breach of the covenant of good faith and fair dealing,

 3   Plaintiffs have suffered and will continue to suffer losses justifying awards of general and special

 4   damages in amounts to be proven at trial.

 5                                  SEVENTH CLAIM FOR RELIEF
                             Unfair Business Practices, Cal. Bus. & Prof. Code § 17200
 6                                   Alleged by All Plaintiffs against JHS
 7           99.     Plaintiffs incorporate the preceding paragraphs of this Complaint as though fully
 8   set forth herein.
 9           100.    JHS’s business practices as alleged herein are unfair, oppressive, and illegal.
10           101.    JHS’s business practices offend the public policy of the State of California.
11           102.    The harm caused by JHS’s business practices outweighs any benefits accruing from
12   such actions.
13           103.    As a direct, foreseeable, and proximate result of JHS’s acts and omissions,
14   Plaintiffs have suffered and will continue to suffer great and irreparable harm, justifying injunctive
15   relief and restitution for their losses in an amount to be proven at trial.
16                                    EIGHTH CLAIM FOR RELIEF
17       Intentional Infliction of Emotional Distress alleged by A.P. Against All Defendants.
18           104.    Plaintiffs incorporate the preceding paragraphs of this Complaint as though fully
19   set forth herein.
20           105.    Defendants’ conduct as alleged herein was outrageous.
21           106.    Defendants intended to cause, or acted with reckless disregard of the probability of
22   causing A.P. to suffer emotional distress;
23           107.    A.P. has suffered severe emotional distress;
24           108.    Defendants’ conduct was a substantial factor in causing A.P.’s severe emotional
25   distress.
26           109.    Plaintiff has suffered and will continue to suffer losses justifying awards of
27   emotional distress and punitive damages in amounts to be proven at trial.
28           ///
                                                        - 16 -
     COMPLAINT
     Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 18 of 37

 1                                    PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiffs pray for judgment as follows:

 3         1.    Injunctive relief;

 4         2.    General and special damages;

 5         3.    Emotional distress damages;

 6         4.    Punitive damages;

 7         5.    Restitution; and

 8         6.    Such other and further relief as the Court deems just and proper.

 9   DATED: July 29, 2021                       THOMPSON LAW
10
                                                /s/ Elizabeth A. Thompson
11                                              ELIZABETH A. THOMPSON
                                                Attorney for Plaintiffs A.P. and
12                                              VINCENZO P.

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  - 17 -
     COMPLAINT
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 19 of 37




                     Exhibit A
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 20 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 21 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 22 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 23 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 24 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 25 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 26 of 37




                     Exhibit B
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 27 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 28 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 29 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 30 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 31 of 37
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 32 of 37




                     Exhibit C
Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 33 of 37
Petition SUPPORT THE EFFORT of CONCERNED PARENTS JHS ...   https://www.ipetitions.com/petition/concerned-parents-jsh-sacramento-2

                   Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 34 of 37




2 of 5                                                                                                       7/26/2021, 7:21 PM
Petition SUPPORT THE EFFORT of CONCERNED PARENTS JHS ...   https://www.ipetitions.com/petition/concerned-parents-jsh-sacramento-2

                   Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 35 of 37




3 of 5                                                                                                       7/26/2021, 7:21 PM
Petition SUPPORT THE EFFORT of CONCERNED PARENTS JHS ...   https://www.ipetitions.com/petition/concerned-parents-jsh-sacramento-2

                   Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 36 of 37




4 of 5                                                                                                       7/26/2021, 7:21 PM
Petition SUPPORT THE EFFORT of CONCERNED PARENTS JHS ...   https://www.ipetitions.com/petition/concerned-parents-jsh-sacramento-2

                   Case 2:21-cv-01347-KJM-KJN Document 1 Filed 07/29/21 Page 37 of 37




                       ‫܋‬
                       ‫܊‬




5 of 5                                                                                                       7/26/2021, 7:21 PM
